Citation Nr: 0206787	
Decision Date: 06/24/02    Archive Date: 07/03/02

DOCKET NO.  99-08 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1970 to December 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefit sought on appeal.

The matter was previously before the Board in February 2001. 
The issue was remanded for further development and having 
been completed; the matter is now ready for disposition 
before the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  The veteran served in Vietnam between September 1970 and 
September 1971.

3.  There is no competent medical diagnosis of a skin 
disorder that is causally or etiologically related to an 
injury or disease suffered in service or as a result of 
exposure to herbicides such as Agent Orange.


CONCLUSION OF LAW

1. A skin disorder, to include as a result of exposure to 
herbicides, was not incurred in or aggravated by service, and 
may not be presumed to have been so incurred.  38 U.S.C. §§ 
1110, 1112(c), 1113, 1116, 5107 (2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.311 (2001), as amended by 66 Fed. Reg. 
45,620, 45,632 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.102).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran is entitled 
to service connection for a skin disorder, to include as a 
result of exposure to herbicides.  The RO previously denied 
the veteran this benefit based, in part, on rationale that 
was then valid, but upon which, due to a recent change in the 
law, the Board may no longer rely.  Specifically, the RO at 
one time found that the veteran had not submitted evidence of 
a well-grounded claim.  

During the pendency of the appeal, the President signed into 
law the Veteran's Claims Assistance Act of 2000, which 
eliminates the requirement of submitting a well-grounded 
claim and enhances VA's duties to notify a claimant regarding 
the evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  38 U.S.C. §§ 5102, 
5103, 5103A, 5107 (2002).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
of the VCAA and which are not final as of that date. Dyment 
v. Principi, 287 F.3d 1377, 1385 (Fed. Cir. April 24, 2002); 
38 U.S.C. § 5107 (2002).  

Further, during the pendency of this appeal, on December 27, 
2000, the President signed HR 1291, the "Veterans Education 
and Benefits Expansion Act of 2001", which added Diabetes 
Mellitus Type II to the list of presumptive diseases as due 
to herbicides exposure and provided a presumption of exposure 
to herbicides for all veterans who served in Vietnam during 
the Vietnam Era. 38 U.S.C. § 1116(f), as added by § 201(c) of 
the "Veterans Education and Benefits Expansion Act of 2001," 
Pub. L. No. 107- (H.R. 1291) (Dec. 27, 2001).

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, the RO has indicated 
that it developed and considered the veteran's claim pursuant 
to the VCAA.  Further, as explained below, even prior to the 
enactment of the VCAA, the RO took action that is consistent 
with the notification and assistance provisions of the VCAA, 
and thereafter readjudicated the veteran's claim.  In 
addition, while the veteran is now presumed to have been 
exposed to herbicides during service, the basic entitlements 
of service connection have not been meet, which shall be 
explained in greater detail below. 38 C.F.R. § 3.303(a). The 
Board's decision to proceed in adjudicating this claim does 
not, therefore, prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

First, as required by the VCAA, VA informed the veteran of 
the information needed to substantiate his claim.  See 38 
U.S.C. §§ 5102, 5103 (2002).  More specifically, in a rating 
decision dated in August 1998, a letter notifying the veteran 
of that decision, a statement of the case issued in January 
1999, and a supplemental statement of the case issued in 
February 2002, the RO notified the veteran of regulations 
pertinent to his service connection claim, and informed the 
veteran of the reasons for which his claim had been denied 
and of the evidence needed to substantiate his claim.  The RO 
also provided him an opportunity to submit additional 
evidence and argument in support of his claims. 

Second, as required by the VCAA, VA fulfilled its duty to 
assist the veteran in obtaining and fully developing all of 
the evidence relevant to his claim.  See 38 U.S.C. § 5103A 
(2002).  For instance, the RO secured and associated with the 
claims file all evidence identified by the veteran as being 
pertinent to his claim, including service medical and 
personnel records, and VA outpatient treatment records.  It 
is further noted that the veteran's claim was remanded by the 
Board for further development in February 2001. The veteran 
was sent a letter in April 2001 informing him of the remand 
and giving him the opportunity to present additional argument 
and evidence in support of his claim. An additional letter 
was sent in October 2001, specifically requesting that the 
veteran complete VA Form 21-4142, authorization for release 
of information, in order to obtain records from Dr. S.M. To 
date, the authorization has not been provided. The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the duty to assist is by no means a one-way street, and 
a veteran's obligation to provide certain facts, in this case 
by submitting an authorization for release of private medical 
records, is not an impossible or onerous task. See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).
The veteran has not reported, and the Board is not aware of, 
any other outstanding evidence that needs to be obtained in 
support of the veteran's claim.  

The VCAA does not require a remand of all claims pending on 
its effective date.  Livesay v. Principi, 15 Vet. App. 165, 
178 (2001).  Inasmuch as the RO and the Board have notified 
the veteran of the evidence needed to substantiate his claim 
and, to the extent possible, have obtained and fully 
developed all relevant evidence necessary for the equitable 
disposition of that claim, further development to comply with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict 
adherence to legal requirements does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case 
because such adherence would impose additional burdens on the 
VA with no benefit flowing to the veteran). 

The veteran contends that he is entitled to service 
connection for a skin disorder, claimed as a result of 
exposure to herbicides, including Agent Orange.  Service 
connection may be granted for disability resulting from 
injury or disease incurred in or aggravated by service.  38 
U.S.C. § 1110 (2002); 38 C.F.R. § 3.303 (2001).  Subsequent 
manifestations of a chronic disease in service, however 
remote, are to be service connected unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001).

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C. 
§ 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A veteran who 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C. § 1116(f). 

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e), as 
amended by 66 Fed. Reg. 23,166, 23,169 (May 8, 2001).  

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).  The last date 
on which such a veteran shall be presumed to have been 
exposed to a herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).  See also 61 Fed. Reg. 41,442, 41,449 and 57,586, 
57,589 (1996).  

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, a claimant is not precluded 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994). 

Initially, the Board finds that based on the medical evidence 
of record, the veteran does not have one of the listed 
diseases in order to establish service connection by 
presumption, based on herbicide exposure. 38 C.F.R. 
§ 3.309(e).  Thus, the Board proceeds with determining 
service connection on a direct causation basis. 

The veteran served in Vietnam from September 1970 to 
September 1971. The veteran's DD-214 reflects the veteran 
received the Vietnam Campaign Medal, the Vietnam Service 
Medal, and the National Defense Service Medal. Therefore, 
having served in the Republic of Vietnam, the veteran is 
presumed to have been exposed during his period of service to 
a herbicide agent. 38 U.S.C. § 1116(f). 

Service medical records reflect that upon enlistment 
examination in April 1970 and separation examination in 
November 1971, no skin disorders were noted.  The veteran's 
service medical records are devoid of any complaints of or 
treatment for a skin disorder.  The earliest post-service 
treatment reports of record are dated in 1998.  Even 
considering Dr. S.M.'s September 1998 statement that he had 
been treating the veteran since 1995, there were no 
manifestations of a chronic disease in service or within the 
presumptive period under 38 C.F.R. § 3.307, so as to permit a 
finding of service connection pursuant to 38 C.F.R. § 
3.303(b).

VA treatment records dated between December 1996 and February 
2001, indicate that the veteran was first diagnosed with 
folliculitis in January 1998. No etiology or causation was 
given. The records reflect follow-up treatment in February 
1998, March 1998, November 1998, February 1999, and February 
2001. 

Photos contained within the claims file show lesions on 
various parts of the veteran's body.  A statement from Dr. S. 
M.  dated in September 1998 reflects that the veteran had 
been under his care from 1995.  The physician stated that the 
veteran had chronic, purulent, generalized skin lesions, for 
which no cause had been found.   

The veteran was afforded a VA examination in November 2001. 
The claims folder was reviewed. Upon physical examination, 
skin lesions including a few small papules in the left temple 
area, right side of the nose, and left upper back over the 
scapular area were noted.  The examiner also found scaling 
with scarring on the dorsal surface of the left forearm.  The 
veteran was diagnosed with folliculitis with small recurrent 
papular lesions.  The examiner opined, "it is less likely 
that these lesions are the result of less than one year 
exposure to Agent Orange some 30 years ago."

The veteran presented testimony before the undersigned Board 
member in May 2002.  He testified to the following: he had no 
skin problems prior to service; he recalls being sick in 
service after they sprayed chemicals; he first noticed skin 
problems six to eight years after service; and he currently 
suffers from skin lesions that become worse in the winter.

Based on a thorough review of the evidence of record, the 
Board concludes that entitlement to service connection for a 
skin disorder, to include as a result of exposure to 
herbicides, is not warranted.  Specifically, upon VA 
examination in November 2001, the veteran's folliculitis was 
not found to be related to exposure to Agent Orange. Further, 
even the veteran's private physician, Dr. S. M, stated that 
no cause had been found for his generalized skin lesions.   
In essence, there has been no showing that the veteran's 
current skin disorder is related to a personal injury 
suffered or disease contracted in the line of duty, or as a 
result of exposure to herbicides, during his active military 
service, nor may it be presumed to have so incurred. 
38 U.S.C.A. §§  1110, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

The preponderance of the evidence is against the veteran's 
claim of entitlement to service connection.  The evidence is 
not in relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in resolution of this claim 
and his claim must be denied. 


ORDER

Service connection for a skin disorder, to include as a 
result of exposure to herbicides, is denied.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

